City of San Antonio and Chief
                                                                         Charles




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 14, 2015

                                   No. 04-15-00097-CV

                                   Brian MCENERY,
                                        Appellant

                                            v.

                  CITY OF SAN ANTONIO and Chief Charles N. Hood,
                                  Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-06603
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Abate Appeal is DENIED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court